Order, Supreme Court, Bronx County (George D. Salerno, J.), entered January 5, 2006, which granted defendants’ motion for summary judgment, inter alia, dismissing plaintiff’s medical malpractice cause of action, unanimously affirmed, without costs.
*287Defendants, through the affirmations of their medical experts, met their burden as summary judgment movants to demonstrate a prima facie entitlement to judgment, and plaintiff did not in response “show facts sufficient to require a trial of any issue of fact” by evidentiary proof in admissible form (CPLR 3212 [b]). The motion court properly refused to consider the unsworn letter from plaintiffs expert (see Grasso v Angerami, 79 NY2d 813 [1991]; Simms v APA Truck Leasing Corp., 14 AD3d 322 [2005]). Concur—Williams, J.P., Buckley, Catterson and Malone, JJ.